Citation Nr: 1755780	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-043 53	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a waiver of recovery of overpayment of compensation benefits in the amount of $3,073.00.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to July 1992, from August 2005 to September 2006, from August 2007 to September 2008, and from June 2009 to April 2011, with additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination of the Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's request for a waiver of recovery of an overpayment of benefits.  Jurisdiction is with the Boston, Massachusetts RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2017.  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  VA's Committee on Waivers and Compromises determined that the generation of a retroactive award of VA compensation benefits following an April 2012 rating decision resulted in an overpayment to the Veteran totaling $5,575.00; that overpayment amount was reduced by application of a $1,291.00 retroactive Combat Related Special Compensation (CRSC) payment in November 2012, and by the waiver of the uncollected amount of $1,211.00 in January 2013, resulting in a total overpayment debt balance of $3,073.00.

2.  The unwaived portion of the Veteran's overpayment indebtedness of $3,073.00 did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  Recovery of the overpayment of $3,073.00 results in significant undue hardship and thus is against equity and good conscience.


CONCLUSION OF LAW

The overpayment of VA compensation benefits was not due to fraud, misrepresentation or bad faith of the Veteran and recovery of it is against equity and good conscience; therefore, the overpayment is waived.  38 U.S.C. §§ 5107, 5302(a) (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2017).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1) (2017); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2017).

Procedurally, in an April 2012 rating decision, the RO granted the Veteran's compensation claims, which resulted in a retroactive award of $9,776.33.  See April 2011 Rating Decision; April 2011 Notification Letter; April 2011 Compensation and Pension Award (noting a "Net Effect of Award as of Generation" of $9,776.33 and "Gross Retired Pay" in the amount of $2,548.00); December 2016 Notification Letter (reflecting that "a retro[active] payment in the amount of $9776.33 [was] paid on April 16, 2012").  At that time, VA notified the Veteran that $2,548.00 was withheld from his payments, classifying that amount as a "Retired Pay withholding."  See April 2012 Notification Letter (noting that VA "must withhold part of [the Veteran's] compensation until July 1, 2011"; reflecting a total "Amount Withheld" of $2,548.00; and noting that the "Retired Pay withholding ends" effective July 1, 2011).  

A May 2012 Report of Contact reflects that the Veteran was advised that the "prior award of [April 2012] was processed incorrectly" in that the "[Military Retired Pay (MRP) with]holding was not completed accurately."  See May 2012 Report of Contact (VA Form 21-0820).  VA personnel further "[e]xplained to [the V]eteran that he essentially received VA comp[ensation and] MRP for the same time period [and] that an adjustment must be made."  See id.  Pursuant to that conversation, a notification letter was issued in May 2012 stating that the requisite "adjustment result[ed] in an overpayment of benefits" and noting additional withholding amounts (in addition to the $2,548.00 withheld effective May 1, 2011) as follows: $615.00 (effective July 1, 2011); $615.00 (effective November 1, 2011); $676.00 (effective December 1, 2011); $608.00 (effective January 1, 2012); and $608.00 (effective March 3, 2012).  See id.  A VETSNET Compensation and Pension (C&P) Award dated that same month reflects a "Net Effect of Award as of Generation" of "-$5,575.00" and lists a "Gross Retired Pay" amount of $2,609.00.  See May 2012 VETSNET C&P Award.

In response to the Veteran's request for an audit of VA's calculation of the amount of his overpayment, VA provided the Veteran with an accounting apparently reflecting the amount that the Veteran had been paid to date (which included a breakdown of his aggregate monthly disability payments, including the amount he was paid plus the portion of the retroactive payment he received as a result of the April 2012 rating decision applicable to the given month), as well as the amount that the Veteran was actually due after the deduction of his Military Retired Pay.  See July 2012 Notification Letter.  That letter included only tables of the calculated monthly payment amounts and did not include any additional notification or explanation.  Id.  The letter reflected a total amount paid to the Veteran for the period from May 1, 2011 to March 31, 2012 of $29,189.53 and a total amount due of $23.614.53.  Id.  The difference between those two amounts was $5,575.00.


In a July 2012 statement, the Veteran requested a waiver of the calculated overpayment.  See July 2012 Statement in Support of Claim (VA Form 21-4138).  An October 2012 determination of the Committee on Waivers and Compromises denied the Veteran's request for a waiver.  See October 2012 Notification Letter; October 2012 Decision on Waiver of Indebtedness (VA Form 4-1837).  The following month, VA notified the Veteran that he was "entitled to a retroactive [Combat Related Special Compensation (CRSC)] compensation payment of $1,291.00," for the period from November 1, 2011 through December 31, 2011.  See November 2012 Notification Letter.  This amount was deducted from the Veteran's overpayment debt of $5,575.00, resulting in "a new debt balance of $4,284.00."  See December 2012 Notification Letter; December 2012 VA Debt Management Center Referrals for Committee on Waivers and Compromises (VA Form 4-661) (reflecting an "Original Principal Amount" of $5,575.00 and a "Current Principal Amount" of $4,284.00).  

In January 2013, the Committee on Waivers and Compromises noted that, to date, VA had collected $3,073.00 of the outstanding debt balance of $4,284.00.  See January 2013 Statement of the Case (SOC).  Determining that "it is reasonable to presume that continued collection of the debt would create financial hardship and defeat the purpose of [the Veteran's] VA benefit," the Committee granted a waiver of the remaining balance of $1,211.00.  Id.  However, the Committee determined that "waiver for the amount already collected ($3,073.00)" was not warranted.  Id.  

In a subsequent December 2016 letter, the RO notified the Veteran that his "waiver requests have . . . been denied."  See December 2016 Notification Letter.  The letter contained the following explanation:  

The award dated April 11, 2012 increased your award effective July 1, 2011 and netted a retro payment in the amount of $9776.33 paid on April 16, 2012. Drill pay should have been withheld from that retro payment but was not. The following award dated February 18, 2012 withholds for drill pay starting effective July 1, 2011 and created the debt in the amount of $5575.00.

See id.  The notification letter failed to acknowledge or discuss either the November 2012 deduction of $1,291.00 in retroactive CRSC compensation from the principal amount, or the January 2013 waiver of $1,211.00.  Id.  Additionally, the December 2016 Letter inexplicably and incorrectly classified the withholding as "drill pay" rather than Military Retired Pay (MRP).  Id.  

At the outset, the Board notes that the Veteran has disputed the validity of the underlying debt.  See, e.g., June 2017 Board Hearing Transcript.  However, because the Board is granting a waiver of the full amount of the overpayment of VA compensation benefits, it need not address the validity issue.

Where, as here, there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.963 (a), 1.965(a).  In this regard, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  

In making this determination as to whether recovery would be against equity and good conscience, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  Id.; see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).


Here, as indicated above, the Veteran was not at fault in the creation of the debt; rather, the overpayment was solely the result of VA's processing error.  Despite this, there is no indication that the Veteran changed his position to his detriment in reliance on the overpaid VA benefits, resulting in relinquishment of a valuable right or incurrence of a legal obligation.  Further, at least in general terms, the receipt of VA compensation payments in excess of what is legally allowable in light of the Veteran's Military Retired Pay represents some level of unjust enrichment.  

Nevertheless, the Board finds that it is reasonably established that VA's collection of the debt results in an undue hardship for the Veteran.  In this regard, the Veteran submitted financial information reflecting a total monthly household net income of $9,765.00 and total monthly household expenses of $8,442.09.  Although the reported income outpaced expenses by $1,322.91, as acknowledged in the January 2013 determination of the Committee on Waivers and Compromises, the Veteran "failed to account for withholdings for taxes and benefits from [his] wife's salary[, which] suggests that the monthly income [he] reported is more than [he] actually receives."  See January 2013 SOC.  Additionally, the Veteran testified that he was "on a strict income" and that the collection of the debt caused "a financial burden."  See June 2017 Board Hearing Transcript.

Significantly, in waiving the uncollected balance of $1,211.00, VA's Committee on Waivers and Compromises determined that "continued collection of the debt would create financial hardship and defeat the purpose of [the Veteran's] VA benefit."  See January 2013 SOC.  The Board agrees.  Moreover, the Board finds no reason why the same determination should not apply to the entirety of the overpayment.  In this regard, if, as VA has already conceded, the "continued collection" of the overpayment debt constitutes an undue hardship, then it stands to reason that the VA's prior collection of overpaid benefits in the amount of $3,073.00 also represented an undue hardship for the Veteran and his family.  Moreover, the Veteran is rated as totally (100 percent) disabled as a result of service-connected disabilities and is medically retired.  


Accordingly, given the Veteran's recognized budgetary constraints and significant ongoing needs, the Board finds that collection of the debt has served to deprive him of basic necessities.  In addition, recovery of the overpayment effectively defeated the purpose of VA compensation benefits, namely to compensate and ensure the health and welfare of the disabled Veteran.  

Thus, the Board finds that the available evidence weighs in favor of a determination that VA's recovery of the debt is against equity and good conscience.  As such, waiver of the remaining (unwaived) amount of overpayment of $3,073.00 is warranted.  


ORDER

Waiver of overpayment of VA compensation benefits in the amount of $3,073.00 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


